Poe cuanto, contra una resolución dictada por la Corte de Distrito de Ponce en 26 de octubre de 1926, aprobando un memorándum de costas, desembolsos y honorarios de, abo-gado, apelaron los demandados en este caso, radicando su escrito en 4 de noviembre de 1926; y presentado en 26 de los mismos mes y año la transcripción de la evidencia, cuya aprobación denegó el juez por no estar completa, concediendo a la apelante varias prórrogas, de las que la última expiró en 20 de febrero de 1927, sin que se radicara la transcrip-ción, ni exposición del caso.
Poe cuanto, la parte apelada, en 19 de marzo de 1929 ha pedido que desestimemos esta apelación y la apelante, en 8 de abril siguiente ha presentado su oposición, fundándose en que Lorenzo Irizarry, uno de los demandados, falleció en Peñuelas, en fecha posterior a la de la sentencia en el caso, y su sucesión no ha sido notificada de la moción para desestimar; y alegando que se presentó la transcripción de evidencia, que acompaña, y que no ha sido aprobada por el juez, que entiende que debe completarse con un récord que se halla archivado en este tribunal, y que el juez no ha actuado y no ha señalado fecha para la aprobación;
Poe cuanto, no aparece que de la moción de desestima-ción haya sido notificada la sucesión de Lorenzo Irizarry,
Pos tanto, no ha lugar, por ahora, a desestimar la apela-ción.